NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 11 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

EDWIN K. SLAUGHTER; REBECCA                      No. 10-15439
FLINN; MEL HEALEY; and CAROL
HEALEY,                                          D.C. No. 2:08-cv-01223-RCJ-
                                                 GWF
              Plaintiffs - Appellants,

DENNIS FABBRI; CARMEN FABBRI;                    MEMORANDUM*
ROBERT WOLINSKY; MARTHA
WOLINSKY; and JANA M.
ANDERSON,

              Plaintiff-Intervenors -
Appellants,

  v.

UPONOR, INC.; UPONOR NORTH
AMERICA, INC.; RCR PLUMBING
AND MECHANICAL, INC.;
INTERSTATE PLUMBING &
CONDITIONING, LLC; UNITED
PLUMBING, LLC; FERGUSON
ENTERPRISES, INC.; HUGHES WATER
& SEWER, LP; and STANDARD
WHOLESALE SUPPLY COMPANY,

              Defendants - Appellees.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
EDWIN K. SLAUGHTER; REBECCA                    No. 10-17844
FLINN; MEL HEALEY; and CAROL
HEALEY,                                        D.C. No. 2:08-cv-01223-RCJ-
                                               GWF
              Plaintiffs - Appellants,

DENNIS FABBRI; CARMEN FABBRI;
ROBERT WOLINSKY; MARTHA
WOLINSKY; and JANA M.
ANDERSON,

              Plaintiff-Intervenors -
Appellants,

 v.

UPONOR, INC.; UPONOR NORTH
AMERICA, INC.; RCR PLUMBING
AND MECHANICAL, INC.;
INTERSTATE PLUMBING &
CONDITIONING, LLC; UNITED
PLUMBING, LLC; FERGUSON
ENTERPRISES, INC.; HUGHES WATER
& SEWER, LP; and STANDARD
WHOLESALE SUPPLY COMPANY,

              Defendants - Appellees.


                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                     Argued and Submitted December 7, 2011
                            San Francisco, California



                                         2
Before: O’SCANNLAIN and BERZON, Circuit Judges, and ENGLAND, District
Judge.**

      Edwin Slaughter and several other homeowners (collectively,

“Homeowners”) appeal the dismissal of their complaint with prejudice.

Homeowners raise several issues on appeal. The facts are known to the parties and

will not be recounted here.

                                            I

      First, Homeowners contend that the district court abused its discretion by

imposing the condition of prejudice in its dismissal order.1 Federal Rule of Civil

Procedure 41(a)(2) states: “[A]n action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.”

      Homeowners argue that state law requires the dismissal of this action

without prejudice. See Nev. Rev. Stat. § 40.647(2) (“If a claimant commences an

action without complying with [Chapter 40], the court shall: (a) Dismiss the action

without prejudice and compel the claimant to comply with those provisions before

filing another action . . . .”). It is unclear whether section 40.647(2) applies to this


          **
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
      1
             Defendants respond that we are without jurisdiction to consider a
voluntary dismissal. That argument is foreclosed by our decision in Concha v.
London, 62 F.3d 1493, 1507 (9th Cir. 1995).
                                            3
case. While the Homeowners did provide their contractors written notice of their

construction defect claims, id. § 40.645(1), such notice was provided after the

instant suit had been commenced. Moreover, it is not clear whether the

Homeowners “[a]llow[ed] an inspection of the alleged constructional defect” as

required by Nevada Revised Statutes § 40.647(1)(a).

      The district court’s failure to consider whether the Homeowners complied

with Chapter 40 — and the district court’s subsequent failure to consider whether

Federal Rule of Civil Procedure 41(a)(2) or section 40.647(2) applies to this action

under the Erie doctrine — was an abuse of discretion. See generally Erie R.R. Co.

v. Tompkins, 304 U.S. 64 (1938); Goldberg v. Pac. Indem. Co., 627 F.3d 752,

755–56 (9th Cir. 2010).

                                         II

      Homeowners next ask us to pass judgment on various orders by the district

court pertaining to several unrelated cases, including Gables Condominium Owners

Ass’n v. Uponor, Inc., No. 2:09-CV-01868 (D. Nev. 2010). We are without

jurisdiction to render opinions on orders extraneous to the case at hand.2 See




      2
              Accordingly, we deny both Homeowners’ Motion to Take Judicial
Notice, filed September 12, 2011, and Homeowners’ Motion to Take Judicial
Notice, filed November 7, 2011, as moot.
                                         4
Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000)

(en banc).

                                          III

      Finally, Homeowners argue that the district court erred by refusing to allow

certain formerly putative class members to intervene after Homeowners’ request

for class certification was withdrawn. No one disputes that the applicants’ motion

was timely or that they asserted “an interest relating to the property or transaction

which is the subject of the action.” Scotts Valley Band of Pomo Indians v. United

States, 921 F.2d 924, 926 (9th Cir. 1990). Yet the district court denied intervention

because it concluded that applicants’ interests were adequately represented by

Homeowners. We disagree. The very fact that the motion to intervene was filed

after Homeowners withdrew their motion for class certification shows that

Homeowners did not adequately represent applicants’ interests. The district

court’s denial of the motion to intervene was in error.



      REVERSED AND REMANDED.3




      3
              The district court’s award of costs and fees to defendants falls with the
reversal of the district court’s judgment. Bourns, Inc. v. Raychem Corp., 331 F.3d
704, 712 (9th Cir. 2003).
                                           5